DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or make obvious the invention of claims 2-5, 7, and 9, including, inter-alia, generating a trend parameter based on a measure of a spread of a distribution of respiration rates indicating a frequency of occurrence of different respiration rates, discriminating between stable heart failure status and decompensated heart failure status, and automatically titrating patient therapy based on the trend parameter using a processing unit, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 10-16, including, inter-alia, generating a rapid shallow breathing trend parameter based on a measure of a spread of a distribution of respiration rates calculated using a standard deviation calculation, and automatically titrating patient therapy based on the trend parameter using a processing unit, and also discriminating between stable heart failure status and decompensated heart failure status using the trend parameter, in combination with all other limitations in the claims. 
The prior art of record fails to anticipate or make obvious the invention of claims 18-21, including, inter-alia, a system configured to generate a rapid shallow breathing trend parameter based on a measure of a spread of a distribution of respiration rates indicating a frequency of 
Greenhut discloses evaluating a distribution of respiration rates and evaluating heart failure status, as discussed in prior office actions, but does not call for finding a measure of the spread of the distribution as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The Examiner notes that the previously applied rejections under 101 have been overcome by the amendments to the claims such that all claims are now directed to the subject matter previously indicated as being statutory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791